Citation Nr: 0318469	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  96-50 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant joined the Louisiana National Guard in October 
1987; he served on active duty for training (ACDUTRA) in the 
Army from February 1988 to June 1988.  He received a general 
discharge from the Louisiana National Guard due to 
unsatisfactory performance in December 1989; thereafter he 
was a member of the Army Reserves.  He subsequently served on 
active duty in the Army from August 1991 to October 1991, 
when he served in Southwest Asia in support of Operation 
Desert Storm for six weeks.  In April 1995, he was given a 
general discharge from the Army Reserve due to drug abuse.  
This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1994 decision 
issued by the New Orleans, Louisiana Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board most 
recently remanded the case to the RO for additional 
development in August 2001.  The RO has now returned the case 
to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  The appellant's alcoholism and polysubstance abuse are 
the result of his own willful misconduct.

3.  Personality disorders are not recognized as a disability 
under the law for VA compensation purposes.

4.  The appellant does not have PTSD due to his in-service 
experiences.

5.  The appellant was treated on a few occasions in-service 
for anxiety; there is no medical evidence indicating that the 
condition was other than acute and transitory.

6.  The appellant has been granted Social Security 
Administration disability benefits based on diagnoses of rule 
out paranoid disorder and a personality disorder rendered in 
1992; depressive disorder and rule out post-traumatic stress 
disorder rendered in September 1996; and depressive disorder 
rendered in August 1999.

7.  The appellant does not have current psychiatric 
disability due to disease or injury that was incurred or 
aggravated during active duty.

8.  The appellant does not have current psychiatric 
disability due to disease or injury that was incurred or 
aggravated during ACDUTRA.

9.  The appellant does not have current psychiatric 
disability due to injury that was incurred or aggravated 
during INACDUTRA.

10.  Competent medical evidence documenting that the 
appellant had a psychosis that was manifest to a degree of 10 
percent or more within a year of his final separation from 
active military service is not of record.

11.  The record does not contain competent medical evidence 
of a nexus between any current psychiatric disorder, 
including a depressive disorder, and injury or disease during 
the appellant's active service or ACDUTRA.


CONCLUSIONS OF LAW

1.  Service connection is not allowed for a personality 
disorder or substance abuse.  38 U.S.C.A. §§ 105, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.301, 
3.303 (2002).

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated during active service and a 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2002) and 3.307, 3.309 
(codified as amended Fed. Reg. 67,792 (November 7, 2002)); 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated in any ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1132, 
1133, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.304, 3.306 (2002) and 3.307, 3.309 
(codified as amended Fed. Reg. 67,792 (November 7, 2002)); 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.  

As discussed below, the preponderance of the evidence is 
against a finding that the appellant's current acquired 
psychiatric disorders are related to any disease or injury 
incurred or aggravated during ACDUTRA or any injury incurred 
or aggravated during INACDUTRA.  Furthermore, the 
preponderance of the evidence is against a finding that the 
appellant's current acquired psychiatric disorders, diagnosed 
as cocaine dependence, probable opioid dependence, depressive 
disorder, not otherwise specified (NOS), and probable 
personality disorder, NOS, are related to service in any way.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only where a 
disability was incurred or aggravated in the line of duty and 
was not the result of the veteran's own willful misconduct 
or, for any claim filed after October 31, 1990, the result of 
the veteran's abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1110; 38 C.F.R. § 3.301(a).

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes, inter alia, full time duty in the Armed 
Forces performed by Reserves for training purposes.  See 
38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is not 
full-time (e.g., voluntary training and maintenance duties of 
their assigned units).  See 38 U.S.C.A. § 101(23).

In addition, service connection for a number of chronic 
conditions, including psychosis, may be presumed if it is 
demonstrated to a compensable degree within one year 
following service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.

In his initial application for VA compensation or pension 
filed in December 1992, the veteran indicated that his 
psychiatric problems had begun on or about March 1988.  
Review of his service medical records shows that the 
appellant sought treatment for complaints of nervousness and 
agitation on June 18, 1988.  The clinical impression was 
anxiety, probably from drug dependence.  In June 1989, he 
complained of jitters and mild tachycardia and he was sent to 
E.A. Conway Hospital after a high blood pressure reading was 
recorded.  A medical report from that facility indicates that 
the appellant complained of nervousness; the diagnosis was 
anxiety; he complained that the National Guard had mistreated 
him.  The appellant apparently was referred to a community 
mental health center.

The August 1991 report of medical history indicates that the 
appellant denied any complaints of depression, worry, and 
nervous trouble of any sort.  The October 16, 1991 report of 
medical history reflects the appellant's complaints of 
trouble sleeping, depression, excessive worry and nervous 
trouble.  The doctor's notes on that a report indicates that 
the appellant had been treated at a community mental health 
program ("CMHA") and that the problem was resolved.  The 
report of the separation examination dated October 16, 1991, 
indicates that the appellant was psychiatrically normal.  A 
Southwest Asia demobilization medical evaluation reflects 
that the appellant reported having nightmares, trouble 
sleeping, and recurring thoughts about his Desert Storm 
experiences.  The examiner noted that the appellant had 
experienced personal conflicts while at "KKMC" where he 
performed "customs duty."  

Review of the evidence of record reveals that the appellant 
applied for Social Security Administration (SSA) disability 
benefits in March 1992; in that application he said that he 
had become unable to work October 30, 1990 due to a mental 
condition.  However, it was noted that he was employed until 
March 21, 1992.  The appellant stated that the condition 
first bothered him in October 1989, more than one year after 
his release from ACDUTRA.  Treatment records from E.A. Conway 
Hospital dated in October 1989, and December 1989, reveal 
that the appellant was treated for nervousness and tiredness.  

The appellant underwent examination by a psychologist for SSA 
in May 1992; he complained of sleep disturbances and intense 
anger problems.  The examiner noted that the appellant's 
thoughts had paranoid trends.  She stated that review of the 
appellant's records indicated the existence of paranoid 
ideation as far back as 1989.  The psychologist rendered a 
diagnosis of rule out paranoid disorder.  SSA records reflect 
a determination that the appellant was unable to work due to 
a primary diagnosis of schizophrenia, paranoid, plus a 
secondary diagnosis of personality disorder.  However, it 
appears that the primary diagnosis was supposed to be 
paranoid disorder, not paranoid schizophrenia.

The appellant underwent a VA psychiatric examination in March 
1993; he complained of being depressed, having trouble 
sleeping, headaches, a poor temper, no friends and social 
isolation.  He denied hallucinations and delusions of 
paranoia.  On mental status examination, there was no 
evidence of overt psychosis.  Insight and judgment were fair.  
The examiner rendered diagnoses of dysthymia and rule out 
cannabis abuse.

The appellant underwent a consultative examination for SSA in 
September 1996.  The psychologist rendered Axis I diagnoses 
of rule out PTSD and depressive disorder.  Form SSA-833 
reflects a primary diagnosis of depressive disorder without 
any secondary diagnosis.  The most recent SSA evaluation was 
rendered in March 1999, and reflects a primary diagnosis of 
depressive disorder.

VA outpatient treatment records reveal that the appellant 
sought treatment for complaints of anxiety in March 1994.  
The provisional diagnoses included rule out panic attacks and 
depression.  In April 1994, the appellant was admitted to a 
VA hospital for substance abuse treatment.  The discharge 
diagnoses were mixed substance abuse (marijuana, cocaine and 
alcohol) and depression.  In May 1994, diagnoses of 
depression and marijuana abuse with depression were rendered.  
In June 1998, the appellant underwent a VA mental health 
clinic psychiatric evaluation; he complained of depression 
and anxiety.  The psychiatrist rendered a diagnosis of 
depressive disorder, not otherwise specified (NOS).

The evidence of record also includes private treatment 
records.  The appellant was hospitalized in July 1996 at the 
E. A. Conway Medical Center; the discharge diagnoses on Axis 
I included cocaine-induced mood disorder; marijuana abuse; 
alcohol dependence; and adjustment disorder, NOS.  Private 
outpatient treatment records dated in 1998 show clinical 
assessments of anxiety, insomnia and depression.  A family 
practice physician sent a letter to the RO, in June 1998, in 
which she stated that the appellant had come for treatment in 
September 1994 with a complaint of being diagnosed with PTSD 
along with a history of drug abuse.  She further stated that 
she had diagnosed him thereafter with, among other things, 
PTSD.  The physician did not provide any rationale for that 
diagnosis.

More recently, the appellant underwent a VA examination in 
January 2000; the examiner reviewed his record.  The 
appellant reported that he did not get along with anyone and 
that he was not comfortable around others.  He readily 
admitted to the alcohol and substance abuse mentioned in his 
medical records.  The Minnesota Multiphasic Personality 
Inventory (MMPI-II) was administered, but the results were 
considered invalid due to the appellant's attempt to place 
himself in a negative light.  The examiner stated that it did 
appear that the appellant had polysubstance dependency prior 
to his entry into the National Guard in 1988, based on his 
statements to SSA in 1992, and the 1988 service medical 
records.  The examiner further stated that it was impossible 
to state whether the appellant's paranoid state in 1992 was 
the result of substance abuse or was independent of it.  The 
examiner noted that substance abuse can worsen depression.  
The examiner stated that it appeared that substance abuse was 
the only existing psychiatric condition prior to August 1991.  
The examiner opined that the depression may have been 
acquired before the appellant's Army service, but that it did 
not increase in severity beyond its natural course.  The 
examiner rendered Axis I diagnoses of depressive disorder, 
NOS; polysubstance abuse; and paranoid disorder, NOS.

The appellant underwent another VA psychiatric examination in 
November 2002; the examiner reviewed the appellant's records.  
Based on the records review and examination of the appellant, 
the psychiatrist rendered Axis I diagnoses of cocaine 
dependence; probable opioid dependence; and depressive 
disorder, NOS (possibly due to substance abuse).  He also 
rendered an Axis II diagnosis of probable personality 
disorder, NOS (paranoid, avoidant and narcissistic).  The 
psychiatrist concluded that the primary cause of the 
appellant's current and past difficulties had been his 
pattern of substance misuse, coupled with personality factors 
that make it difficult for him to relate well with others.  
The psychiatrist stated that both of these conditions 
predated his military service and that he did not believe 
that either condition was substantially worsened by his 
military service.  The psychiatrist also stated that the 
appellant showed no discernable evidence of PTSD and that he 
did not relate any history that was suggestive of PTSD.

As noted above, service connection can only be granted for 
injuries incurred during INACDUTRA.  Since the appellant's 
diagnosed psychiatric disorders are not injuries, service 
connection cannot be granted for them based on INACDUTRA.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As previously noted, service connection may be shown directly 
or, for certain "chronic diseases," such as a psychosis, 
presumed, if the disease manifested to a degree of 10 percent 
or more within one year after the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a disorder is not shown to be chronic 
during service, continuity of symptomatology after service is 
required to establish that a disorder is chronic.  38 C.F.R. 
§ 3.303.

There is no competent medical evidence of the existence of a 
diagnosis of a psychosis within a year of the appellant's 
separation from active service to support presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309.  Only 
psychoses are entitled to service connection on a presumptive 
basis under the law.  See 38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. § 3.309(a).  As reflected in 38 C.F.R. § 4.132 
(1992) in effect at the time of the appellant's claim, 
anxiety disorders and depressive disorders were classified as 
psychoneurotic disorders, not as psychotic disorders.  The 
current regulations also do not list anxiety or depression as 
a psychosis or psychotic disorder, but rather as an anxiety 
disorder and a mood disorder, respectively.  See 38 C.F.R. 
§ 4.130 (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

The competent medical evidence of record does not establish a 
current diagnosis of PTSD.  The service medical records do 
not contain any diagnosis of PTSD or other psychiatric 
disorder.  Post-service, there is no competent clinical 
diagnosis of PTSD.  Private and VA doctors have consistently 
rendered diagnoses of depressive disorder.  Only one doctor, 
a family practice physician, has rendered a diagnosis of PTSD 
without explanation, while multiple private and VA 
psychiatric treatment records do not contain a diagnosis of 
PTSD.  The November 2002 VA psychiatric examination report, 
the most current evaluation of record, states that the 
appellant does not exhibit any discernable evidence of PTSD.  
Thus, the preponderance of the medical evidence of record 
indicates that the appellant was suffering from substance 
abuse and depressive disorders, not PTSD, in 1992, and that 
he is currently suffering from substance abuse and depressive 
disorders, not PTSD.  The preponderance of the medical 
evidence of record does not support a past or current 
diagnosis of PTSD.  With the preponderance of the evidence 
against a current diagnosis of PTSD, the evidence cannot 
establish a causal connection between the claimed PTSD and 
service.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claim for service connection for PTSD is denied.  
In addition, since the evidence is against a diagnosis of 
PTSD, the provisions of 38 U.S.C.A. § 1154 and VAOPGCPREC 12-
99 (1999) are not for application.

To the extent that the appellant has presented a claim for an 
acquired psychiatric disorder other than PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim.  The appellant has alleged that his service in 
Southwest Asia was cut short due to a psychiatric disability.  
However, in this case, neither the appellant's service 
medical records nor his DD214, Certificate of Discharge or 
Release from Active Duty, establish that he was discharged as 
a result of disability.  The service medical records include 
no evidence that evaluation for discharge for disability was 
recommended or considered, while the DD214 states that the 
reason for his separation was expiration of his term of 
service.  In short, the evidence, including his military 
records, does not show that he was discharged in October 1991 
as a result of disability.

The evidence in this case indicates that the appellant is 
diagnosed with a personality disorder.  The regulations 
explicitly prohibit service connection for such disorders.  
38 C.F.R. § 3.303(c).  Although it might be argued that the 
appellant's personality disorder was aggravated beyond 
natural progression by service, there is no clinical evidence 
of this, nor is there any evidence that such aggravation is 
even clinically possible.  Furthermore, the regulations 
simply do not permit service connection for mental disorders 
characterized by developmental defects on any basis.  See 
Beno v. Principi, 3 Vet. App. 439 (1992).

Review of the evidence of record indicates that the 
appellant's anxiety symptoms while he was on ACDUTRA in 1988 
were medically related to his drug dependence.  The 
appellant's depression in May 1994 was linked to his 
marijuana abuse.  In July 1996, he was diagnosed in a private 
hospital with a cocaine-induced mood disorder, marijuana 
abuse and ethanol dependence.  The discharge summary 
indicates that it was thought that the appellant had alcohol 
withdrawal mood syndrome and that he was depressed.  One of 
his doctors expressly stated that the appellant's 
"depression was due to drugs."  A VA examiner stated that 
substance abuse can exacerbate paranoia and can worsen 
depression.  The primary cause of the appellant's condition 
has been said to be his substance abuse, with his personality 
disorder assisting.  The service medical records do not show 
the existence of a psychiatric condition other than that 
related to his substance abuse or personality disorder.  The 
appellant's service personnel records clearly indicate 
substance abuse, and post-service psychiatric treatment 
records show diagnoses of substance abuse and depressive 
disorder.  Furthermore, there is no competent evidence of 
record that the appellant's substance abuse disorders were 
aggravated beyond natural progression by service.  There is 
no clinical evidence of this and there is a competent medical 
opinion to the contrary.

The Board acknowledges that, in some circumstances, service 
connection may be had for disability due to abuse of alcohol 
or drugs, although compensation is not payable for such 
disability.  Barela v. West, 11 Vet. App. 280, 282-83 (1998).  
However, the Board stresses that its denial of service 
connection in this instance is premised on a finding of 
willful misconduct.  On claims for service connection filed 
after October 31, 1990, direct service connection may be 
granted only when a disability was incurred or aggravated in 
line of duty and was not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

In addition, the claims file does not contain competent 
medical evidence to the effect that the appellant's substance 
abuse or his depressive disorder is related to his service.  
The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of an acquired 
psychiatric disorder that are due to things he experienced 
during his four-month period of ACDUTRA and/or his two-month 
period of active duty.  To the extent that his statements 
represent evidence of continuity of symptomatology, without 
more these statements are not competent evidence of a 
diagnosis of a psychiatric disorder, nor do they establish a 
nexus between an acquired psychiatric condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The appellant has not shown that 
he has the requisite competence.

Since a personality disorder is not a disability for VA 
purposes, since no disability that is the result of drugs or 
alcohol can be service-connected, since there was no 
aggravation of any psychiatric disorder and since no medical 
examiner has attributed the appellant's currently diagnosed 
depressive disorder to service, service connection for a 
psychiatric disorder is not in order.  Therefore, as the 
appellant cannot receive compensation for his personality 
disorder or substance abuse disorders, and as no competent 
medical evidence has been submitted linking any other 
psychiatric disability the appellant suffers from to service, 
the Board finds that service connection is not warranted for 
an acquired psychiatric disorder.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition, to 
include PTSD, must be denied.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 1995 Statement of the Case (SOC), and in the March 
2002, July 2002, and February 2003 Supplemental Statements of 
the Case (SSOC), as well as the September 1997, and August 
2001 Board remands and the August 2001 VCAA notification 
letter.  He was told that competent medical evidence showing 
that his current psychiatric disorders were due to service or 
any incident of service was needed, as well as medical 
records showing treatment.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

Social Security Administration (SSA) records were obtained; 
these included copies of evaluations and treatment provided 
by various private practitioners.  Personnel records from the 
Louisiana National Guard pertaining to the period from 1988 
to 1989 were associated with the claims file.  The appellant 
was asked to identify those providers from whom he had 
received mental health treatment.  He responded in April 
1998, and provided signed releases.  The RO thereafter 
obtained the available records.  The appellant was 
subsequently afforded a VA psychiatric examination; the 
examiner examined the appellant, reviewed the claims file and 
rendered an opinion in January 2000.  Another psychiatric 
examination occurred in November 2002.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, VA and private medical 
records were obtained and associated with the claims file.  
The appellant was afforded VA psychiatric examinations.  The 
RO obtained the appellant's SSA records.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the two service connection 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.  In 
fact, in a February 2003 written statement, the appellant 
stated that he had received and read the February 2003 SSOC, 
that he had no further evidence relevant to the claim and 
that he wanted the appeal to be sent for Board review.


ORDER

The claim for service connection for a psychiatric disorder, 
to include PTSD, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

